PER CURIAM.
We affirm Appellant’s conviction and sentence. However, because Appellant filed her notice of appeal before the trial court entered its restitution order, that order was entered without jurisdiction, and we must reverse. See Williams v. State, 15 So.3d 933 (Fla. 1st DCA 2009) (holding that a trial court is divested of jurisdiction to enter a restitution order once a noticé of appeal has been filed). On remand, the trial court may conduct a new restitution hearing and enter a new order should it choose to do so.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED. .
ROBERTS, C.J., ROWE, and WINOKUR, JJ., CONCUR.